COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Coleman and Fitzpatrick
Argued at Alexandria, Virginia


AMERICAN AUTOMOBILE ASSOCIATION

v.        Record No. 2344-94-4        MEMORANDUM OPINION *
                                  BY JUDGE SAM W. COLEMAN III
AUDREY GEORGE                            JULY 5, 1995
AND
VIRGINIA EMPLOYMENT COMMISSION


              FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                     Richard J. Jamborsky, Judge

          Scott E. Snyder (Anderson & Corrie, on brief),
          for appellant.

          Robert D. Weiss for appellee Audrey George.

          No brief or argument for appellee Virginia
          Employment Commission.



     In this appeal from a decision of the circuit court awarding

Audrey George (the employee) unemployment benefits, we hold that

the trial court did not err by finding that Ms. George left work

with good cause and that her actions did not amount to

misconduct.

     The employee worked with AAA as a membership specialist from

1989 until August 20, 1992.   In April, 1992, she requested a

vacation from July 29 until August 21 of that year.      Because the

summer months are a busy period for AAA, they granted only part

of her requested vacation period.   AAA instructed her to return

to work from vacation on August 17, 1992.   During her vacation in
     *
       Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
England to visit her ill mother, her mother developed a serious

heart problem which required hospitalization in a critical care

unit.

        She contacted her husband, who contacted AAA on her behalf

to explain her situation and ask for an extended leave of

absence.    AAA told the employee's husband that such an extension

was "not acceptable" to AAA and that she should return to work as

scheduled.    AAA attempted to call the employee in England several

times, but failed to reach her.    On August 13, AAA sent a

certified letter to the employee at her home address, stating

that her request for an extension was denied and that "failure to

return to work by Thursday, August 20, 1992 . . . will be

accepted as a voluntary resignation."
        On August 17, while still in England, the employee sent her

daughter to deliver a letter to AAA from the English social

worker who attended her mother.    The letter verified that the

employee's mother had been admitted to the "Intensive Therapy

Unit" and that "it would be very supportive to the patient to

have her daughter with her for the next two/three weeks."     The

employee returned to the United States on August 26, 1992.    Upon

returning, she reviewed the August 13 letter, concluded that AAA

had discharged her, and she made no effort to return to her

employment.

                                  I.

        The Virginia Employment Commission found that the employee



                                  -2-
was disqualified from receiving unemployment compensation

benefits because she quit her job voluntarily, without good

cause, and, alternatively, that she could have been discharged

for misconduct.   On appeal to the circuit court, the court

reversed the commission's decision and found that the employee

did not voluntarily quit, nor was she guilty of misconduct.

                                II.

     "An individual shall be disqualified for [unemployment]

benefits . . . if the commission finds such individual is

unemployed because he left work voluntarily without good cause

. . . [o]r if the commission finds such individual is unemployed

because he has been discharged for misconduct connected with his

work."   Code §§ 60.2-618(1) and (2).   Determining whether an

employee voluntarily quit without good cause is a mixed question

of law and fact reviewable on appeal.    Virginia Employment

Commission v. Fitzgerald, 19 Va. App. 491, 493, 452 S.E.2d 692,

693 (1995).
          [W]hen determining whether good cause existed
          for a claimant to voluntarily leave
          employment, the commission and the reviewing
          courts must first apply an objective standard
          to the reasonableness of the employment
          dispute and then to the reasonableness of the
          employee's efforts to resolve that dispute
          before leaving the employment. In making
          this two-part analysis, the claimant's claim
          must be viewed from the standpoint of a
          reasonable employee. . . . Factors that . . .
          are peculiar to the employee and her
          situation are factors which are appropriately
          considered as to whether good cause existed.

Umbarger v. Virginia Employment Comm'n, 12 Va. App. 431, 435-36,


                                -3-
404 S.E.2d 380, 383 (1991) (citations omitted).    See also Shuler

v. Employment Commission, 9 Va. App. 147, 384 S.E.2d 122 (1989).

     We hold that the circuit court did not err when it found

that the employee quit her employment with good cause.   The

employee attempted on several occasions to contact her employer

to explain the situation.   The commission accepted as fact that

the employee's mother was seriously ill and hospitalized in

England.   On the recommendation of the case social worker, the

employee remained with her mother.    The employee explained to the

employer, through her husband, that she would not be returning to

work on her designated return date and supported her statements

with documentation which stated she needed two-to-three weeks

with her mother.   These were "steps that could be reasonably

expected of a person desirous of retaining [her] employment."
Umbarger, 12 Va. App. at 434, 404 S.E.2d at 383.    She did not

"willfully disregard" her obligations by not returning to work.

See Branch v. Virginia Employment Commission, 219 Va. 609,

610-11, 249 S.E.2d 180, 182 (1978).   The employee behaved as a

reasonable person would have under the same circumstances, see
Israel v. Virginia Employment Commission, 7 Va. App. 169, 175,

372 S.E.2d 207, 210-11 (1988), and did not quit her job without

good cause.

                               III.

     Additionally, employees who are discharged because of

"misconduct connected with [their] work" are disqualified from



                                -4-
receiving benefits.   Code § 60.2-618(2).    "Whether an employee's

behavior constitutes misconduct . . . is a mixed question of law

and fact reviewable by this court on appeal."      Israel, 7 Va. App.

at 172, 372 S.E.2d at 209 (citing Blake v. Hercules, Inc., 4 Va.

App. 270, 356 S.E.2d 453 (1987)).
          [A]n employee is guilty of "misconduct
          connected with his work" when he deliberately
          violates a company rule reasonably designed
          to protect the legitimate business interests
          of his employer, or when his acts or
          omissions are of such a nature or so
          recurrent as to manifest a willful disregard
          of those interests and the duties and
          obligations he owes his employer.

Branch, 219 Va. at 611, 249 S.E.2d at 182.     The employer bears

the burden of proving misconduct.      Kennedy's Piggly Wiggly

Stores, Inc. v. Cooper, 14 Va. App. 701, 705, 419 S.E.2d 278, 280

(1992).   "The statutory term 'misconduct' should not be so

literally construed as to effect a forfeiture of benefits by an

employee except in clear instances."      Cooper, 14 Va. App. at

707-08, 419 S.E.2d at 282 (quoting 76 Am. Jur. 2d Unemployment
Comp. § 77 (1992)).

     Although the employer complains that the employee had a duty

upon her return to the United Stated to investigate the status of

her job by reporting to work, the certified letter to her from

AAA clearly and expressly stated the employer's position that AAA

considered that she had voluntarily resigned.     By returning six

days after the letter's stated date, the appellee did not have

reason to investigate further.   The record does not contain



                                 -5-
evidence that the employee was guilty of willful misconduct.

Therefore, we affirm the trial court's decision.

                                                        Affirmed.




                               -6-